From an order of the trial judge remanding relator for extradition to the State of Arkansas this appeal is prosecuted.
The Executive Warrant from the Governor of this State recites that it has been made known to him by the Governor of the demanding state that relator is under indictment for embezzlement in the latter state, and further recites that a copy of such indictment properly authenticated accompanies the demand.
We have been unable to discover any irregularity in the proceedings from the record before us upon which relator could legally resist his return to Arkansas.
The judgment is affirmed.
Affirmed. *Page 394